Title: To Thomas Jefferson from J. Phillipe Reibelt, 3 March 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 3 Mars 1805
                  
                  Je dois supposer dans Vos mains respectables—le paquet renfermant les oeuvres de Corneille, Moliére, Racine, Barthelemy &c parceque, l’expeditionaire du Stage (qui me paroit de quelque sortes que ce soit, un peu derangè—car c’est le seul, avec lequel Il faut toujour discuter) n’ayant absolument pas voulû le prendre, j’ai invité le Directeur de la poste, qui est tres complaisant, de le faire mettre en Son Nom au Stage, ce qu’il m’a promis—c’etoit le 16 fevr.
                  Je ferais remettre aujourdhui a un paquet de Georgetown un Ouvrage qui Vous Conviendra probablement pour un jeune homme de Votre famille—Savoir: Abregè des Vies des plus grands hommes de toutes les nations au Nombre de plus de deux Cent et ornèes de leurs portraits—1803—4 Vol. in gr. 12o. de 16 a 1700 pages—a 4 Gourdes.——  et le 5me. Volume d’un autre Ouvrage de 25 Vol.— Les Vies des hommes illustres &c avec des belles gravures a 48 Gourdes, que Vous connaissez, mais doubl’ edition (1801) Vous interessera sans doute, et conviendra peutêtre a un Membre de Votre famille.
                  Je prend la Liberte, de Vous observer a çette occasion, qu’il y a differentes bonnes editions au Magazin—bien reliées, a un prix tres moderè—Savoir: Voltaire—in gr. 8vo. 55 Vol. a 81 G. 58 C. in gr. 12o. 92 Vol. 78 G. 8 C.
                  Aussi Rousseau—p. E. l’edition de Didot in gr. 12o. avec figures—seulement brochè—37 Vol. a 30 G. et ainsi d’autres Classiques francais—Rayneval, Mably, Cllac &c.
                  Daignez agréer mes profonds respects. Le Depot Americ. General de Levrault, Schoell et Comp. Imps. Libraires a Paris.
                  
                     Reibelt 
                     
                  
               